PER CURIAM.
The attorneys for the ward seek review of an order awarding attorney’s fees and costs under their contingent fee agreement, and orders denying motions for disqualification of the trial judge. We affirm.
The appellants agreed to undertake representation of the ward on a somewhat reduced contingent fee basis, and obtained excellent results for the ward. Contrary to appellants’ assertion on this appeal, however, the trial court correctly interpreted the fee agreement and awarded the appropriate percentage. Where, as here, counsel is unsuccessful in obtaining interlocutory appellate review, the provision in the agreement for an additional percentage award for appellate work is not triggered.* The trial court properly based the award on the 33½ percent agreed for trial work.
With regard to the question of valuation of the overall award, a trial court has wide latitude. While appellants’ contention about valuation is a substantial one, we cannot say the trial court abused its discretion. We therefore affirm the award. On appellants’ final point, the motions for disqualification were properly denied.
Affirmed.

 A petition for certiorari was denied, and an interlocutory appeal was dismissed because the order was nonfinal and non-appealable.